         Case 1:19-cv-05376-WHP Document 72 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 OLIVER KRAFCSIK,                               :
                                                :
                                                :
                       Plaintiff,               :          19cv5376
                                                :
               -against-                        :          ORDER TO STRIKE
 EGNATIA CONSTRUCTION INC., et al.,             :
                                                :
                                                :
                       Defendants.
                                                :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Defendant Egnatia Construction having filed a Motion for Summary Judgment

(ECF No. 67), the Court respectfully directs the Clerk of Court to strike document number 67

from the docket.

              Defendant’s counsel is directed to refile its motion, memorandum of law, Rule

56.1 statement, and declaration as separate documents on ECF.

Dated: February 18, 2021
       New York, New York
